DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 1 towards “the indicia component being in a remote disposition with the anchor part of the indicia component is spaced from the docking location of the shelter volume delimiting component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “178” has been used to designate both “magnets” and “hook and loop fastener units”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 1, 2 are objected to because of the following informalities:  
Claim 1 in line 3, the correct phrase is “the shelter delimiting component being disposed”
Claim 2 in line 5, the correct phrase is “the shelter delimiting component”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 6,402,220) in view of Robinson (US 8,360,084).
Regarding claim 1, Allen discloses a shelter apparatus 10 comprising: 
a shelter volume delimiting component, the shelter volume delimiting component having a docking location and the shelter volume delimiting component being 
Allen further discloses the shelter being formed by removable side panels having anchor points (Velcro) that attach the side panels to the top panel (Fig 1, Abstract).
Allowing the side panels to be selectively deployable between a docked disposition in which the anchor point of the side panel is operably connected to the docking location of the shelter volume delimiting component and a remote disposition in which the anchor point of the side panel is spaced from the docking location of the shelter volume delimiting component to a greater degree than it is when the indicia component Is in the docked disposition, the side panels Including a display mounting structure (frame) capable of maintaining the side panel in a display condition when the side panel is in its remote disposition, and the shelter volume delimiting component being operable to remain In its shelter providing condition when the side panel is In its remote disposition (Fig 1). Examiner concludes this because the side panels of Allen are capable of being placed at a remote location from the shelter.
Allen does not disclose an indicia component, the indicia component having indicia and an anchor point, the Indicia component being selectively deployable between a docked disposition in which the anchor point of the indicia component is operably connected to the docking location of the shelter volume delimiting component and a remote disposition in which the anchor point of the indicia component is spaced 

Regarding claim 2, the modified indicia component of Allen and Robinson would form an elements deterrent surface of the shelter volume delimiting component when the Indicia component is deployed in its docked disposition, whereby the Indicia component deters, the encroachment of outside elements such as water, mud, debris into the shelter volume delimiting component, (Fig 1, 2). 
Regarding claim 3, the modified indicia component of Allen and Robinson would have at least one of the Indicia component and the shelter volume delimiting component includes an arrangement for releasably securing the indicia component to the shelter volume delimiting component in the docked disposition of the indicia component. 
Regarding claim 4, Allen modified by Robinson discloses the arrangement for releasably securing the modified indicia component to the shelter volume delimiting component in the docked disposition of the indicia component includes Velcro, but does not disclose at least one magnetized surface on a respective one of the indicia component and the shelter volume delimiting component and a magnetic sensitive surface on the other of the indicia component and the shelter volume delimiting component. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a magnetized surface and a magnetic sensitive surface in place of the Velcro because these are equivalent elements both capably serve to fasten the side panels, and the selection of known equivalents to fasteners would have been within the level of ordinary skill in the art the time the invention was made. 
Regarding claim 5, Allen discloses the shelter volume delimiting component includes a barrier extent 22, 50 and a pole assembly 16, 18, the barrier extent being couplable to the pole assembly at least In the shelter providing condition of the shelter volume delimiting component and the pole assembly having sufficient rigidity In the shelter providing condition of the shelter volume delimiting component to maintain the barrier extent in a position for resisting the intrusion of outside elements into the shelter volume (Fig 1-4).
Regarding claim 6, Allen discloses the pole assembly 16, 18, includes a pair of pole segments and a resiliency biased cord 30 operatively connected to the pair of pole segments (Fig 3-5).
Regarding claim 7, Robinson discloses the Indicia component Includes reflective material (Fig 1), (Col 3, Line 61).

9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 6,402,220) in view of Robinson (US 8,360,084) and further in view of Payan (US 2004/0128888).
Regarding claims 8 and 9, Allen modified by Robinson discloses as discussed in claim 6, but does not disclose the display mounting structure of the modified indicia component Includes a vehicle engagement surface operable to engage a surface of a vehicle in an engagement mode that promotes a stable positioning of the Indicia component relative to the vehicle; wherein the vehicle engagement surface of the indicia component includes a magnetized member operable to exert a magnetic attraction force on a metallic vehicle surface. However, Payan discloses an indicia component 14 having a display mounting structure including a vehicle engagement surface 18 operable to engage a surface of a vehicle in an engagement mode that promotes a stable positioning of the Indicia component relative to the vehicle; wherein the vehicle engagement surface 18 of the indicia component includes a magnetized member operable to exert a magnetic attraction force on a metallic vehicle surface (Fig 1, 2), (Par 0034). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the .

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 6,402,220) in view of Robinson (US 8,360,084) and further in view of Hentschel (US 7,877,823). Allen modified by Robinson discloses as discussed in claim 6, but does not disclose the shelter volume delimiting component includes a light source. However, Hentschel discloses a shelter apparatus 20 including a light source (Fig 1), (Col 14, Lines 39-44).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shelter volume delimiting component of Allen and Robinson to include a light source as taught by Hentschel in order to provide light in the interior of the shelter apparatus.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.